Citation Nr: 0807978	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-37 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected iritis/uveitis, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION


The appellant in this case is a veteran who served on active 
duty from October 1986 to June 1988.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
previously before the Board on multiple occasions; it was 
remanded in July 2006 and again in August 2007.

For the reasons discussed below, the appeal must again be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

When this case was previously at the Board, the veteran 
submitted additional documentary to the Board in March and 
April 2007.  At the veteran's request, the Board remanded the 
case for preliminary RO review in August 2007.  Following 
this remand, the AMC performed appropriate AOJ readjudication 
of the case with consideration of the evidence in the claims 
folder, and issued a supplemental statement of the case in 
September 2007.

However, the record now reflects that the veteran submitted 
even more additional evidence to the Portland RO in July and 
August 2007, while the claims folder was at the Board.  These 
materials submitted directly to the Portland RO were not 
included in the claims folder when the AMC readjudicated the 
case for the September 2007 supplemental statement of the 
case.  The materials included photographic evidence, a 
doctor's statement, updated employment leave records, and 
medical records.  Some of the relevant items of evidence 
submitted to the RO are not duplicative of evidence that was 
in the claims folder and considered at the time of the 
September 2007 SSOC issued by the AMC.

Although the evidence has now been associated with the claims 
folder, no subsequent supplemental statement of the case was 
issued contemplating this evidence.  Accordingly, this case 
must be remanded for appropriate AOJ consideration and 
issuance of a supplemental statement of the case.

Additionally, the Board notes that a July 2007 internal 
memorandum from the Portland RO documents that the veteran 
came to the office and expressed several contentions.  
Significantly, among the documented contentions was an 
indication that "He again has been treated at VAMC Portland 
for the current flare up of [his eye disease].  Dates of 
appts: 7-12-07, 7-17-07 and 7-25-07."  The Board notes that 
records of this VA treatment do not appear to be in the 
claims folder at this time.  Those records must be obtained 
and included in the claims folder.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992) (which held that those records in the 
control of the Secretary (such as documents generated by VA) 
are considered to be constructively before the Board and must 
actually be part of the record on review); see also 
VAOPGCPREC 12-95.

The Board regrets the need for further delay in appellate 
review.  However, the submission of the additional evidence 
by the veteran and the information he provided regarding more 
recent VA treatment for the disability at issue requires 
additional action to meet regulatory mandates and to ensure 
due process of law to the veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The RO should obtain the records of 
all VA treatment not already of record 
which may be related to the veteran's eye 
disability on appeal.  In particular, the 
RO is advised that the veteran has 
indicated that he received treatment on 
several days in July 2007 at the VAMC in 
Portland.

3.  The RO should take appropriate steps 
to ensure that all evidence submitted by 
the veteran to the RO has been included in 
the claims folder before proceeding with 
the readjudication directed below.  This 
includes any evidence that may have been 
received at the AMC or at the RO in 
Portland, Oregon.

4.  The RO should review the expanded 
record with all new evidence submitted or 
added to the claims folder after the 
September 2007 supplemental statement of 
the case.  This should include the 
evidence submitted by the veteran to the 
Portland RO in July and August 2007, 
involving photographs, a doctor's 
statement, updated employment leave 
records, and medical records.  The RO 
should determine if the benefit sought can 
be granted.  If any portion of the claim 
on appeal remains denied, then the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



